IN THE
TENTH COURT OF APPEALS










 

No. 10-10-00002-CV
 
In
the Matter of the Marriage of 
Carolyn
E. Barker and Jason Ross Barker, 
and
in the Interest of A.R.B., a Child,
                                                                                    
 
 
 

From the 18th District
Court
Somervell County, Texas
Trial Court No. D04560
 

MEMORANDUM  Opinion

 




Appellant has filed an
unopposed motion to dismiss this appeal.  Accordingly, the appeal is dismissed.
 See Tex. R. App. P. 42.1(a)(1).
 
FELIPE REYNA
                                                                                                Justice

Before Chief
Justice Gray,
Justice
Reyna, and
Justice
Davis
Appeal dismissed
Opinion
delivered and filed September 1, 2010
[CV06]
 


 'CG Times', serif">(1)  in accordance with an agreement signed by all parties or their attorneys and
filed with the clerk; or
(2)  in accordance with a motion of appellant to dismiss the appeal or affirm the
appealed judgment or order; but no party may be prevented from seeking any
relief to which it would otherwise be entitled.  
Tex. R. App. P. 42.1.
      The motion states that the parties have entered into a settlement agreement which disposes of
the cases and controversies existing between them.  It is signed by the attorney for the appellant. 
The appellee has not filed a response.
      Therefore, this cause is dismissed.  Costs are taxed against the party incurring them.
 
PER CURIAM

Before Chief Justice Davis,
      Justice Vance, and
      Justice Gray
Appeal dismissed
Opinion delivered and filed March 21, 2001
Do not publish